UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2017


VIVIANNE RUTKOWSKI,

                    Plaintiff - Appellant,

             v.

GIANT OF MARYLAND, LLC, located in Maryland headquarters for Giant Food
Stores, LLC; AHOLD DELHAIZE USA, INC., parent company of Giant Food
Stores, LLC corporation located in Virginia and Massachusetts,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-00389-AJT-IDD)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ViviAnne Rutkoswki, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      ViviAnne Rutkowski appeals the district court’s order dismissing her civil action as

barred by res judicata. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rutkowski v. Giant of

Md., LLC, No. 1:19-cv-00389-AJT-IDD (E.D. Va. Aug. 20, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2